t c memo united_states tax_court meleca vulic petitioner v commissioner of internal revenue respondent docket no filed date meleca vulic pro_se thomas d yang for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure in petitioner’s federal_income_tax for year in issue the issues for decision are whether petitioner is liable for a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue amounts are rounded to the nearest dollar 10-percent additional tax on an early distribution from a qualified_retirement_plan pursuant to sec_72 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in chicago illinois on date petitioner received a lump-sum_distribution from aramark corporation’s retirement savings_plan of dollar_figure petitioner used the distribution to refinance her house pay for her son’s wedding and make payments on her credit cards petitioner’s federal_income_tax return tax_return was prepared by a professional tax preparer on her tax_return the distribution of dollar_figure was reported as taxable_income but no amount was reported on the line for tax on iras other retirement plans and msas on date respondent sent petitioner a notice_of_deficiency for respondent increased petitioner’s computed tax by an additional 10-percent tax on the premature_distribution received by petitioner from aramark corporation’s retirement savings_plan further respondent imposed an accuracy-related_penalty due to substantial_understatement of tax on date petitioner filed a petition with the court disputing the notice_of_deficiency sec_72 additional tax opinion sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans there were no disputes about the timing of the distribution or whether aramark corporation’s retirement savings_plan is a qualified_retirement_plan for purposes of sec_72 rather petitioner argues that she was forced to withdraw the distribution because of economic hardship and to save her residence from foreclosure and therefore should not be liable for the additional tax imposed by respondent the 10-percent additional tax does not apply to certain distributions from qualified_retirement_plans see sec_72 petitioner testified and we have found that she used the distribution to refinance her house to pay for her son’s wedding and to make payments on her credit cards the evidence shows that none of the exceptions set forth in sec_72 apply in this case we conclude that the early distribution the parties do not contend that sec_7491 is continued made by petitioner is subject_to the additional 10-percent tax under sec_72 accuracy-related_penalty in the notice_of_deficiency respondent imposed an accuracy- related penalty due to substantial_understatement of tax under sec_6662 sec_6662 imposes a penalty in the amount of percent on the portion of the underpayment to which the section applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 sec_7491 requires the commissioner to carry the burden of production because he seeks to impose the penalty 116_tc_438 once the continued applicable to this case the resolution of this issue does not depend on which party has the burden_of_proof further we note that petitioner did not argue and we do not conclude in any event that petitioner used the distribution for a first home purchase as defined by sec_72 burden of production is met the taxpayer must come forward with sufficient evidence that the penalty does not apply id pincite petitioner reported a tax_liability of dollar_figure on her tax_return respondent determined that petitioner’s corrected tax_liability was dollar_figure the difference is fully attributable to petitioner’s omission of the additional tax under sec_72 of dollar_figure respondent has satisfied his burden by showing that the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty is not imposed however with respect to any portion of the understatement if petitioner can establish that she acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id it is clear to the court that petitioner is unsophisticated as to tax matters after providing her tax preparer with her tax information she relied reasonably and in good_faith on the tax preparer to prepare an accurate tax_return we conclude that petitioner acted with reasonable_cause and good_faith as to the underpayment resulting from the additional tax in issue accordingly we hold that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and conclude that they are without merit or irrelevant to reflect the foregoing an appropriate decision will be entered
